
	
		II
		110th CONGRESS
		1st Session
		S. 1249
		IN THE SENATE OF THE UNITED STATES
		
			April 30, 2007
			Mrs. Feinstein
			 introduced the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To require the President to close the
		  Department of Defense detention facility at Guantanamo Bay, Cuba, and for other
		  purposes.
	
	
		1.Required closure of
			 Guantanamo Bay detention facility
			(a)Closure of
			 detention facilityNot later than one year after the date of the
			 enactment of this Act—
				(1)the President
			 shall close the Department of Defense detention facility at Guantanamo Bay,
			 Cuba; and
				(2)all detainees
			 detained at such facility shall be removed from the facility and—
					(A)transferred to a
			 military or civilian detention facility in the United States and charged with a
			 violation of United States or international law and tried in an Article III
			 court or military legal proceeding before a regularly-constituted court;
					(B)transferred to a
			 military or civilian detention facility in the United States without being
			 charged with a violation of law if the detainee may be held as an enemy
			 combatant or detained pursuant to other legal authority as Congress may
			 authorize;
					(C)transferred to an
			 international tribunal operating under the authority of the United Nations with
			 jurisdiction to hold trials of such individuals;
					(D)transferred to
			 their country of citizenship or a different country for further legal process,
			 provided that such country provides adequate assurances that the individual
			 will not be subject to torture or cruel, inhuman, or degrading treatment;
			 or
					(E)released from any
			 further detention.
					(b)Immigration
			 statusThe transfer of an individual under subsection (a) shall
			 not be considered an entry into the United States for purposes of immigration
			 status.
			
